Per Curiam
The defendant-appellants (Mohney and Ge-ragty) were convicted by a jury of “knowingly selling and offering to sell obscene literature and devices” as defined by IC 35-30-10-1, Ind. Ann, Stat. § 10-2803 (Burns 1972).
*455We reverse the judgment and conviction and remand- to the trial court for the purpose of discharging the defendants Mohney and Geraghty. Our authorities for doing so are the recent cases of Stroud v. State (1973), 261 Ind. 58, 300 N.E.2d 100, and Mohney v. State (1973), 261 Ind. 56, 300 N.E.2d 66 both of which declare the statute in question unconstitutional.
Reversed and remanded.
Note. — Reported at 300 N.E.2d 678.